t c memo united_states tax_court jacqueline d burrell petitioner v commissioner of internal revenue respondent docket no filed date michael stephen mcnair for petitioner carlton w king for respondent memorandum findings_of_fact and opinion jacobs judge respondent irs determined deficiencies in petitioner’s federal_income_tax and additions to tax as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure after concessions the issues for consideration are whether for years and years involved petitioner is entitled to deductions for gambling_losses in amounts greater than those conceded by the irs revenue auditor and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for those years all section references are to the internal revenue during the years involved petitioner owned and operated two businesses one a profitable child daycare business and the other burrell enterprises a nascent nonprofitable consulting business petitioner also owned two rental properties petitioner reported burrell enterprises’ receipts and expenses on schedule c profit or loss from business of her form_1040 u s individual_income_tax_return for petitioner reported dollar_figure in gross_receipts and dollar_figure in expenses for burrell enterprises for petitioner reported dollar_figure in gross_receipts and dollar_figure in expenses for burrell enterprises and for petitioner reported dollar_figure in gross_receipts and dollar_figure in expenses for burrell enterprises at trial the parties agreed that the gross_receipts petitioner reported on schedule c erroneously included capital contributions petitioner made to her business and that the correct amounts of burrell enterprises’ gross_receipts were dollar_figure for dollar_figure for and dollar_figure for the parties also agreed that petitioner may deduct mileage expenses up to the correct amounts of burrell enterprises’ receipts for the years involved the parties further agreed the remaining reported schedule c expenses were not deductible because these expenses were for personal_use ie clothing or were unsubstantiated with respect to petitioner’s two rental properties petitioner reported on schedule e supplemental income and loss expenses totaling dollar_figure for dollar_figure for and dollar_figure for of these claimed expenses the irs revenue auditor accepted as deductible schedule e expenses of dollar_figure for dollar_figure for and dollar_figure for at trial the parties agreed petitioner may deduct in addition to those accepted by the irs revenue auditor schedule e expenses of dollar_figure for dollar_figure for and dollar_figure for code code in effect for the years involved and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in alabama when she filed her petition during each of the years involved petitioner frequented gambling casinos for recreation several times each week primarily playing slot machines petitioner gambled in cash she did not track her daily winnings and losses petitioner timely filed her federal_income_tax returns for the years involved the returns were prepared by katha evans a paid return preparer petitioner reported gambling winnings of dollar_figure for dollar_figure for and dollar_figure for these were the same amounts the casinos reported to the irs on schedule a itemized_deductions petitioner reported total losses in an amount equal to that of her winnings for each year irs revenue auditor tallaisha gore examined petitioner’s tax returns for the years involved to substantiate her gambling_losses petitioner provided revenue auditor gore two documents one entitled cash recycled and the other entitled cash ledger both documents listed the dates petitioner gambled the names of the casinos and the daily amounts of cash she brought neither document contained the amounts of petitioner’s winnings or losses petitioner also provided revenue auditor gore with letters she received from the casinos she frequented these letters estimated petitioner’s gambling activities at their respective casinos for a letter from the isle of capri casino stated petitioner lost dollar_figure for a letter from the m life players club casinos stated petitioner lost dollar_figure a letter from the ip casino biloxi mississippi stated petitioner lost dollar_figure and a letter from the isle of capri casino stated petitioner lost dollar_figure petitioner also provided revenue auditor gore with atm receipts and cash advance receipts from the casinos she frequented revenue auditor gore did not rely on the cash recycled document or the cash ledger document in determining the allowable amounts of losses petitioner reported she did however allow all of the loss amounts reported on the casino letters as well as the amounts set forth in the atm receipts and cash advance receipts specifically petitioner was permitted to deduct dollar_figure in gambling_losses for dollar_figure in losses for and all reported gambling_losses for petitioner disagreed with the adjustments that revenue auditor gore proposed thereafter petitioner’s case was transferred to the irs jackson mississippi appeals_office which sustained revenue auditor gore’s determinations a notice_of_deficiency was issued to petitioner on date petitioner then filed a timely petition with this court i gambling_losses opinion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving those determinations are erroneous rule a 503_us_79 290_us_111 taxpayers who are not in the trade_or_business of gambling and who choose to calculate their taxable_income using itemized_deductions in lieu of the standard_deduction may deduct gambling_losses under certain circumstances sec_165 provides that l osses from wagering the burden_of_proof on factual issues may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 in order to shift the burden the taxpayer must comply with all substantiation and recordkeeping requirements and cooperate with all reasonable requests by the commissioner as provided in sec_7491 see 116_tc_438 petitioner did not claim the burden should shift to the irs and she failed to introduce credible_evidence to show the irs’ determinations to be incorrect consequently petitioner bears the burden of proving the amounts of gambling_losses she sustained transactions shall be allowed only to the extent of the gains from such transactions taxpayers are required to maintain permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his her own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a foundation any allowance would amount to unguided largesse 245_f2d_559 5th cir batson v commissioner tcmemo_1982_78 aff’d 740_f2d_967 6th cir in the case of gambling winnings and losses taxpayers can substantiate their income and deductions by maintaining a contemporaneous log see 68_tc_867 many taxpayers do not keep a detailed record of their wagering winnings and losses but we do not treat taxpayers who claim to have sustained wagering losses more favorably than other taxpayers by allowing a deduction for wagering losses when the evidence is inadequate id petitioner did not track her winnings and losses although petitioner’s cash recycled and cash ledger documents are useful in establishing the amounts petitioner brought to the casino each day for gambling the documents do not show how much money she left with at the end of the day’s gambling on the basis of the casino letters and other documents as well as petitioner’s oral explanations and the virtual certainty that she had slot machine losses during the years involved revenue auditor gore conceded that petitioner was entitled to deduct approximately of her reported gambling_losses for approximately of her reported gambling_losses for and all of her reported gambling_losses for or approximately of the aggregated reported gambling_losses for the three years involved the evidence in this case is not sufficient for us to hold that petitioner is entitled to deductions for gambling_losses in amounts greater than those revenue auditor gore conceded ii sec_6662 accuracy-related_penalty sec_6662 imposes a penalty on that portion of an underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations as provided in subsection b or a substantial_understatement_of_income_tax as provided in subsection b negligence includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 108_tc_147 negligence includes the failure by the taxpayer to keep adequate books_and_records and or to substantiate items properly sec_1_6662-3 income_tax regs negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances 139_tc_19 see 925_f2d_348 9th cir aff’g 92_tc_1 the term disregard indicates any careless reckless or intentional disregard sec_6662 an understatement of income_tax generally is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 the understatement for an individual is substantial if the understatement exceeds the greater of of the tax required to be shown or dollar_figure sec_6662 the commissioner bears the burden of production see sec_7491 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty see 116_tc_438 once the commissioner has met his burden of production the burden_of_proof remains on the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority id pincite respondent has met his burden of production regarding petitioner’s negligence in establishing petitioner deducted personal expenses such as clothing as schedule c business_expenses and petitioner failed to provide receipts or other substantiation regarding the disallowed gambling_losses moreover petitioner conceded substantial portions of the claimed schedule c and schedule e expenses petitioner asserts she is not liable for accuracy-related_penalties because she reasonably relied on katha evans a paid return preparer the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment where the taxpayer shows that there was reasonable_cause and that he she acted in good_faith with respect to that portion sec_6664 reliance upon the advice of a tax preparer may establish reasonable_cause and good_faith qi v commissioner tcmemo_2008_200 see 469_us_241 but such reliance is not an absolute defense it is merely a factor to be considered 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 qi v commissioner tcmemo_2008_200 a taxpayer must meet three requirements to use reliance on a tax professional to avoid liability the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir katha evans did not testify at trial and petitioner did not otherwise provide evidence of ms evans’ expertise nor did petitioner provide evidence as to the information she gave ms evans moreover petitioner failed to establish that she otherwise acted with reasonable_cause and in good_faith we thus hold petitioner was negligent and is liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
